ACCEPTED
                                                                                          03-16-00526-CR
                                                                                                14509945
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    12/30/2016 1:47:31 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03 -16- 00526-CR

STATE OF TEXAS                             §     IN THE THIRD JUDICIAL
                                                                    FILEDDISTRICT
                                                                          IN
                                                               3rd COURT OF APPEALS
                                           §                       AUSTIN, TEXAS
v.                                         §     COURT OF APPEALS
                                                               1/4/2017 8:52:31 AM
                                           §                     JEFFREY D. KYLE
ANTHONY TUCKER                             §     AT AUSTIN, TEXAS Clerk

       COUNSEL’S MOTION TO WITHDRAW FROM APPELLATE
         REPRESENTATION UNDER ANDERS v. CALIFORNIA

TO THE HONORABLE JUDGES OF THE THIRD DISTRICT COURT OF
APPEALS OF TEXAS:

      COMES NOW, Alexander L. Calhoun, counsel for Appellant, ANTHONY

TUCKER, and seeks this Court’s permission to withdraw from representation on

the ground that there are no non-frivolous grounds for review in Appellant’s

appeal, and would show as follows:

      1.     This case is on appeal from the County Court at Law # 6        of Travis

County, Texas. The case below was styled the State of Texas v. Leandre Morris,

numbered C-1-CR 14-218049. Appellant was convicted of Driving While Intoxicated

and placed on a probated sentence of 365 days in the Travis County Jail and a probated

sentence of $ 2000. Appellant is free on bond.

      2.     Counsel has thoroughly reviewed the appellate record from

Appellant’s trial and believes there to be no non-frivolous grounds for relief in this

case. Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel has prepared

a brief setting forth any possible ground for review and why counsel believes said
points to be frivolous.

      3.     Counsel would respectfully request this Court to review the submitted

Anders Brief and upon conclusion, if this Court concurs with counsel’s reasoning,

permit counsel to withdraw from representation, pursuant to Anders v. California,

supra. Should this Court conclude that counsel is in error, and that there are non-

frivolous grounds within the appellate record, then counsel would seek to withdraw

this motion and prepare a merits brief to this Court.

      WHEREFORE,          PREMISES       CONSIDERED,         Appellant   respectfully

requests this Honorable Court, upon review of the accompanying Anders brief, if

the Court agrees that there are no non-frivolous grounds for relief, to permit

appellate counsel to withdraw. Alternatively, if this Court concludes that there are

potentially meritorious issues, then Counsel would seek to withdraw this motion.

                                   Respectfully submitted,

                                   Law Office of Alexander L. Calhoun
                                   4301 W. William Cannon Dr., Ste. B-150 # 260
                                   Austin, Texas 78749
                                   Tele: 512/ 420 - 8850
                                   Fax: 512/ 233- 5946
                                   Cell: 512/ 731 - 3159
                                   email: alcalhoun@earthlink.net

                                   By: _/s/ Alexander L. Calhoun
                                       Alexander L. Calhoun
                                       State Bar No.: 00787187
                                       Counsel for Appellant
                       CERTIFICATE OF CONFERENCE

      I hereby certify that due to the nature of this brief, I have not sought to

confer with opposing counsel and do not anticipate opposition to this motion.

                                        /s/ Alexander L. Calhoun
                                        ALEXANDER L. CALHOUN




                          CERTIFICATE OF SERVICE

      I herein certify that on December 30, 2016 a true and correct copy of the

above document has been served upon the Travis County Attorney’s Office, P.O.

Box 1748, Austin, TX 78767 and that pursuant to this Court’s Local Rule 1, a copy

has been served upon Appellant, Anthony Tucker, at 5703 Ave. D, Austin, TX

78752, along with this Court’s prescribed Certificate of Counsel Form for Anders

briefs, and a letter consistent with this Court’s form letter advising Appellant of his

rights under Anders.

                                        /s/ Alexander L. Calhoun
                                        ALEXANDER L. CALHOUN